DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1, 2, 7, 12, 19, 24, 25, 31, 33-36, 38, 39, 42-45, 60 and 61 are pending upon entry of amendment filed on 10/30/20.

Applicant’s election of group IV, claims 45, 60 and 61 without traverse in the reply filed on 2/22/21 has been acknowledged.   

Accordingly, claims 1, 2, 7, 12, 19, 24, 25, 31, 33-36, 38, 39, 42-44 are withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claims 45, 60 and 61 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 9/4/18 has been acknowledged.

4.	The oath filed on 6/21/19 has been acknowledged.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 45 is currently depended on a currently withdrawn claim 19.  For examining purpose, the follistatin fusion protein is being considered as the recombinant follistatin polypeptide comprise an amino acid at least 80% identical to SEQ ID NO:2, SEQ ID NO:4, SEQ ID NO:5 and wherein the amino acids corresponding to positions 66-88 of the SEQ ID NO:2, 4 or 5 are identical to SEQ ID Nos:41, 42, 43 or 58 as in claim 19.  Appropriate correction is required.

In addition, “an amino acid sequence” in line 3 of claim 19 reads on any fragment of amino acid of the sequence identifier in sequence analysis.  If Applicant is meant to include the entire amino acid sequence of the identifier (e.g. SEQ ID NO:2 consists of 315 amino acid), “the amino acid sequence” should be recited.

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 45, 60 and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to Specifically, there is insufficient written description to demonstrate that Applicant was in possession of the claimed genus of “an amino acid sequence at least 80% identical to SEQ ID NO:2, 4 or 5”.

The guidelines of the Examination of Patent Applications Under the 35 U.S.C. 112, §1 “Written Description” Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see specially page 1106 column 3).

The instant claims are drawn to method of treating Duchenne Muscular Dystrophy (DMD) comprising administering follistatin fusion protein set forth in claim 19. The fusion constructs include a huge genus of structurally distinct as they allow 80% identity with various fragments of the claimed SEQ ID NO:2,4, or 5 of amino acid length greater than 300 amino acids excluding fusion of Fc. This would encompass follistatin fusion constructs of any length with greater than 80% sequence identity with allow structurally unrelated follistatin fusion constructs and biological activities. There is no art recognized correlation between structure and function of such classes of the molecules and modulators exhibiting the claimed specific functions other than well defined follistatins set forth in SEQ ID Nos:2, 4, or 5.  For example, the specification fails to disclose any other follistatin fusion constructs that are greater than 80% sequence identity of the claimed SEQ DI NO:2, 4, or 5. The instant specification does not disclose a correlation between structure of the follistatin fusion construct with 80% identity of SEQ ID NO:2, 4, or 5 with treatment efficacy of DMD.  Further, the disclosed species (e.g.  SEQ ID NO:41-43 or 58) are not sufficiently representative of the huge genus encompassed by the present claims.  Thus, one of skilled in the art would conclude that the specification fails to provide adequate written Eli Lilly, 119 F, 3d 1559, 43, USPQ2d, 1398.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claim(s) 45, 60 and 61 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by WO2014/116981 (IDS reference).

The ‘981 publication teaches methods of treating Duchenne Muscular Dystrophy (DMD) administering follistatin fusion constructs set forth in SEQ ID NO:8-11 (claimed SEQ ID NO:2, 4 or 5, claims 1-24) on reduced intensity, frequency and/or delayed onset.  The symptoms of DMD include muscle wasting, weakness and the administering of follistatin fusion constructs results in muscle regeneration, increased muscle strength (claims 37, 39). Therefore, the reference teachings anticipate the claimed invention.

12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 45, 60 and 61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 53, 59, 75 and 76 of U.S. Application No. 15/977,635.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘635 application recites method of treating DMD comprising administering follistatin fusion constructs.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14.	Claims 45, 60 and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 17 of U.S. Pat. 9,957,309.



15.	No claims are allowable.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
April 20, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644